The prosecutor was satisfied with a jury that included three individuals who were not currently employed — two were retired and one received public assistance. But when a defense challenge to another juror put in the box a prospective African-American juror, who was unable to work because of an *Page 553 
injury, the prosecutor "used a peremptory challenge because he preferred people who were currently employed. The other reason was that, when the prospective juror had been employed, it was in a "high crime" area. The issue of possible medication is not supported by the record. "If these reasons are sufficient to negate a Batson problem, then Batson is meaningless. See State v.Burks (June 30, 1997), Franklin App., No. 96APA09-1258, unreported, 1997 WL 360844; State v. Singfield (Jan. 26, 1994), Summit App. No. 16253, unreported, 1994 WL 30482.
I dissent in the first assignment of error. I concur in the balance of the decision.